Name: Commission Regulation (EC) No 258/98 of 30 January 1998 amending Regulation (EC) No 94/98 on olive oil storage contracts for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: trade policy;  distributive trades;  processed agricultural produce;  civil law;  international trade
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 25/38 31. 1. 98 COMMISSION REGULATION (EC) No 258/98 of 30 January 1998 amending Regulation (EC) No 94/98 on olive oil storage contracts for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2), and in par- ticular Article 20d(3) and (4) thereof, Whereas Commission Regulation (EC) No 94/98 (3) opens the possibility of concluding olive oil storage contracts in Italy and Greece; whereas it has been established that market prices in Spain and Portugal, at the production stage and primarily for the quality of olive oil which is of greatest importance in terms of the prices of most of the olive oils consumed in the Community, are close to the intervention prices; whereas, as a result, the conditions provided for in Regulation No 136/66/EEC and Commis- sion Regulation (EEC) No 314/88 (4) are also met in those Member States; whereas, as a result, the conclusion of storage contracts for this marketing year should also be permitted in Spain and Portugal; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 2(4) of Regulation (EC) No 94/98 is hereby replaced by the following: 4. The maximum quantity that may be covered by contracts at any one time during the 1997/98 mar- keting year shall be 180 000 tonnes, broken down as follows:  76 000 tonnes in Spain,  70 000 tonnes in Italy,  30 000 tonnes in Greece,  4 000 tonnes in Portugal. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30. 9. 1966, p. 3025/66. (2) OJ L 206, 16. 8. 1996, p. 11. (3) OJ L 9, 15. 1. 1998, p. 25. (4) OJ L 31, 3. 2. 1988, p. 16.